DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-8, 11-15, 17, 20, 22-23, and 25-27 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 26 February 2021, with respect to Claims 1, 5-8, 11-15, 17, 20, 22-23, and 25-27 have been fully considered and are persuasive.  The 103 rejection of Claims 1, 5-8, 11-15, 17, 20, 22-23, and 25-27 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 26 February 2021, with respect to Claim 27 have been fully considered and are persuasive.  The 112 rejection of Claim 27 has been withdrawn. 
Allowable Subject Matter
Claims 1, 5-8, 11-15, 17, 20, 22-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims in accordance with the Examiner’s recommendation to incorporate claims previously indicated as allowable into the independent claims. Specifically, the inclusion of the configuring of the identity identification for the source driver to include a conventional signal and an unconventional signals where the conventional signal is a normal signal when the second signal line is working properly and the unconventional signal must always be 
As such, Claims 1, 5-8, 11-15, 17, 20, 22-23, and 25-27 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627